974 F.2d 1345
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Biao CHEN, Mao Hong, Zhao Hui Pan, Feng Yang, Hang ShengChen, Meng Di Li, De Sheng Zheng, Hai Feng Zhou, Petitioners,andHai Hang Yang, Petitioner-Appellant,v.Joseph R. GREENE, District Director U.S. Immigration &Naturalization Service, Respondent-Appellee.
No. 91-1412.
United States Court of Appeals, Tenth Circuit.
Sept. 9, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioners-Appellants Meng Di Li, Hai Hang Yang, De Sheng Zheng, and Hai Feng Zhou appeal from an order of the district court dismissing their petitions for writ of habeas corpus.   On appeal, appellants contend that the district court erred in dismissing their petitions because the district director's reasons for denying parole were neither facially legitimate nor bona fide.   We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.


3
In reviewing a district director's decision to deny parole, "[w]e merely require the district director to have articulated some individualized facially legitimate and bona fide reason for denying parole, and some factual basis for that decision in each individual case." Marczak v. Greene, Nos. 90-1023, 90-1024, 1992 WL 170634, at * 8 (10th Cir.  July 23, 1992).   In this case, the district director, pursuant to an order of the district court, wrote individualized letters denying parole for each of the appellants.   These letters demonstrate that appellants' release would not be in the public interest because appellants pose a risk of flight.   The letters specifically state that appellants attempted to immigrate improperly and illegally.   The letters also indicate that appellants are not likely to succeed on their application for asylum.   Most importantly, the letters show that the district director was not persuaded by the offers of help from the Denver community and that appellants, with the exception of Yang, have no relatives that would make them less likely to abscond.


4
After reviewing the letters, we conclude that the district director provided both facially legitimate and bona fide reasons for denying parole.   Accordingly, the district court is AFFIRMED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3